Per Curiam.

The petitioner, not the administrator, had the burden of proof. In the light of the evidence adduced in this record and the standard hotel accounting procedure, the Rent Administrator’s method of apportionment of increased operating costs to the ratio between controlled and decontrolled residential space is reasonable for establishing the share of increased costs to be borne by the controlled tenants. In addition, the Rent Administrator’s formula has been approved (see Matter of Markens v. McGoldrick, 281 App. Div. 70, and Matter of Mallet V. McGoldrick, 282 App. Div. 871).
As Special Term did not pass on other objections raised by the controlled tenants, the matter must be remitted to Special Term for the purpose of passing on such other issues,
*704The order of Special Term should be reversed so far as appealed from by the Rent Administrator and the petition on such issue dismissed, with costs. The matter should be remitted to Special Term to pass on the other objections.
Peck, P. J., Dore, Cohn, Breitel and Bastow, JJ., concur.
Order, so far as appealed from by the State Rent Administrator, unanimously reversed and the petition on such issue dismissed, with costs, and the matter remitted to Special Term to pass on the other objections. Settle order on notice.